Citation Nr: 0707238	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For the reasons 
detailed below, additional development is required to comply 
with these duties.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In the instant case, the Board notes that the evidence 
includes various medical records which diagnose the veteran 
with PTSD based upon what he contends occurred while on 
active duty in the Republic of Vietnam.  For example, records 
dated in May 2004 stated that he participated in combat, and 
that this was the exclusive stressor that caused his PTSD.  
These records reflect that he served in-country in Vietnam 
from July 1971 to June 1972 as a generator operator; that he 
went on missions to Cambodia, where he was required to take 
aerial photographs of American bombing sites and engaged in 
combat during missions when he, with others GIs, used to be 
dropped off into enemy areas for several weeks at a time; 
that his squad engaged NVA regulars in hand-to-hand combat 
and he had lost close friends in such missions.  In addition, 
he reported in a statement received in May 2004 that in 
September 1971 he was given a security clearance and sent to 
the Cambodian border, apparently on orders from Secretary 
Kissinger, and related engaging in combat at that time.  
Among other things, he related blowing up supply tunnels.  He 
provided additional details regarding his purported stressors 
at the July 2006 Board hearing.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  If it is determined through military citation or 
other supportive evidence that a claimant engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the claimant's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, when a claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Initially, the Board observes that the evidence on file does 
not appear to contain any official record which confirms the 
veteran's account of his purported stressors.  Granted, his 
service records, including his DD Form 214, confirms he did 
have active service in the Republic of Vietnam, that his 
military occupational specialty (MOS) was that of a general 
repairman operator with a related civilian occupation of 
power plant operator.  However, his account of engaging in 
combat, to include on covert missions, is not support by his 
service records and appears inconsistent with his MOS.  
Moreover, he did not receive any awards or citations denoting 
having engaged in combat.  

The Board further notes that the record reflects that VA 
attempted to verify the veteran's account of his purported 
in-service stressors through the United States Armed Services 
Center for Unit Records Research (CURR).  CURR (now known as 
the U.S. Army and Joints Services Records Research Center) 
apparently responded in February 2005 that it was unable to 
document attacks against Tay Ninh, the location provided by 
the veteran, during September 1971 as he described.  However, 
there was an Operational Report - Lessons Learned submitted 
by the U.S. Army Support Command, Saigon, for the period 
ending October 3, 1971, which documents that the Tay Ninh 
Base Camp was attacked in July 1971, resulting in four U.S. 
wounded.  In addition, CURR stated that in order to conduct 
more meaningful research on behalf of the veteran, more 
specific information should be provided, to include the 
engineering unit in question.

Despite the foregoing lack of official verification of the 
veteran's purported stressors, the Board must acknowledge 
that he appears to have provided more details regarding these 
incidents at his July 2006 hearing.  More importantly, he 
submitted a copy of Recommendation for Decoration for Merit, 
dated in March 1972, which appears to provide the engineering 
unit requested by CURR in its February 2005 response.  This 
document also indicated that the veteran's duties included 
the operation and maintenance of generators at Tay Ninh 
during "ARVN Cambodian operations," and that in an October 
1971 enemy offensive during the Vietnamese elections, he 
performed his duties in an exemplary manner, disregarding 
personal comforts and at great risks.  At his July 2006 
hearing, the veteran testified that he obtained this document 
from the Department of the Army.

In summary, the veteran appears to have provided additional 
details regarding his purported stressors at his July 2006 
hearing.  More importantly, the aforementioned Recommendation 
for Decoration for Merit appears to provide some support for 
the veteran's account of his purported stressors, and 
indicates that the purported enemy attack he described as 
occurring in September 1971 actually occurred the following 
October.  Based upon this additional information, the Board 
concludes that a new attempt should be made to verify the 
veteran's claimed stressors through official channels.  

The Board also notes that while the veteran's service medical 
records reflect that he was not diagnosed with PTSD, or any 
other acquired psychiatric disorder during service, he was 
treated for a nervous problem in December 1970.  Among other 
things, these records reflect he was extremely uptight 
secondary to multiple interpersonal problems.  No examination 
appears to have been accorded to the veteran to address 
whether he has an acquired psychiatric disorder based upon 
this or any of the other confirmed events of his active 
service.  The Board concludes that such an examination is 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board further notes that, in addition to the March 1972 
Recommendation for Decoration for Merit, the veteran also 
submitted a copy of a November 2004 Administrative Law Judge 
decision from the Social Security Administration (SSA), which 
essentially found that he was entitled to disability benefits 
from that agency due to the impairment caused by his PTSD.  
The Court has long held that the duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 
C.F.R. § 3.159(c)(2).

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.  In particular, on remand the 
veteran should be provided with proper notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
of the potential disability rating(s) and effective date(s) 
if service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, inasmuch as it has been determined that a remand is 
already required, the RO should request that the veteran 
provide more specific details regarding his purported 
stressors.

For these reasons, the case is REMANDED for the following:

1.  Please provide the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since July 2004.  After securing any 
necessary release, the RO should obtain 
those records not on file.  

Even if the veteran does not respond to 
this request, the RO should contact the 
SSA and request that it provide 
documentation of the veteran's award of 
disability benefits and copies of all 
records developed in association with the 
award for incorporation into the record.

3.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

4.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors, the 
RO should attempt to verify these 
stressors through official channels, to 
include an additional request to CURR.

The RO should make sure it receives a 
response from any official source it 
contacts regarding the veteran's 
purported stressor(s) before 
readjudicating his claim.

5.  After obtaining any additional 
records to the extent possible, the 
appellant should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination; the examiner should 
indicate that pertinent documents in the 
claims folder were reviewed in 
conjunction with the examination.

For any acquired psychiatric disorder 
found to be present, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the disability is related to the 
confirmed events of the veteran's 
military service.  Further, the examiner 
must set forth the complete rationale 
underlying any conclusions or opinions 
expressed, in a legible report.

If the examiner cannot provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal remains denied, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case, which addresses all of 
the evidence obtained since the March 2005 Statement of the 
Case, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

